Citation Nr: 0334746	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  94-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of 
right ankle injury.

2. Entitlement to restoration of a 20 percent evaluation for 
cervical spine disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychiatric disability, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1981 and from December 1981 to April 1986.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

When the veteran's appeal was before the Board in January 
1998 it was remanded to the RO for additional development.  
It was returned to the Board in March 2000, at which time the 
Board denied service connection for right ankle disability, 
denied restoration of the 20 percent rating for cervical 
spine disability, restored a 10 percent rating for 
bronchitis, denied a compensable rating for right wrist 
disability, 
found that new and material evidence to reopen the veteran's 
claim of entitlement to service connection for psychiatric 
disability had not been submitted, and denied a total rating 
based on unemployability due to service-connected 
disabilities.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2003 memorandum decision, the Court 
affirmed the Board's decision in part, vacated the Board's 
decision with respect to the issues identified above and 
remanded these matters to the Board.  

The issues of entitlement to restoration of the 20 percent 
evaluation for cervical spine disability and whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for psychiatric 
disability are decided below.  The issues of entitlement to 
service connection for right ankle disability and psychiatric 
disability, and whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for low back disability will be addressed 
in the remand section which follows the order portion of this 
decision.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Evidence establishing sustained improvement in the 
veteran's cervical spine disability was not of record at the 
time of the May 1999 rating decision which reduced from 20 
percent to 10 percent the evaluation assigned the disability.

3.  In an unappealed rating decision of January 1987, the RO 
determined that new and material evidence to reopen a claim 
of entitlement to service connection for  psychiatric 
disability had not been submitted.

4.  The evidence received since the January 1987 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The criteria for reduction of the veteran's 20 percent 
rating for cervical spine disability were not met at the time 
of the decision reducing that rating.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.344, 4.114, Diagnostic Codes 
5010, 5290 (1999).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran submitted a claim of entitlement to service 
connection for various disabilities in July 1986.  In January 
1987 the RO denied entitlement to service connection for a 
nervous condition, indicating that the evidence of record did 
not show such disability.  

Records dated in 1993 show that the veteran suffered from 
major depression and personality disorder, not otherwise 
specified.  

In June 1993 the veteran submitted copies of service medical 
records that had not previously been of record, and asked 
that they be considered in the adjudication of her claims.  
Those records indicate that the veteran was seen at the 
mental health clinic in 1984 and diagnosed with adjustment 
disorder with mixed emotional features and borderline 
personality traits, as well as alcohol abuse.  

On VA orthopedic examination in August 1993, the veteran 
complained of constant back pain.  She stated that she had 
pain shooting up her neck.  No findings were made with regard 
to the veteran's cervical spine.  

Service connection for cervical spine disability, with a 10 
percent evaluation, was granted in February 1994.  The RO 
denied the veteran's claim of entitlement to a psychiatric 
disability, noting that there was no evidence of a psychosis 
in service or within the one-year presumptive period 
following separation.

In her August 1994 substantive appeal, the veteran noted that 
she suffered from confusion and severe depression as a result 
of her migraine headaches and their  treatment.

An August 1994 statement from a physician at Netcare 
indicates that the veteran was diagnosed in April 1994 with 
major depression and personality disorder.  He noted that the 
veteran's condition was one of severe and chronic duration, 
manifested by the enduring circumstances of chronic physical 
illness and migraines, among other things.  He opined that 
the veteran was totally disabled and would not be able to 
return to work.  

Social Security Administration (SSA) records dated in January 
1995 show that the veteran was found to be disabled beginning 
in January 1993, due to affective disorder and personality 
disorders.  

In September 1995, a VA orthopedic examiner indicated that 
the veteran had cervical flexion of 25 degrees, extension to 
60 degrees, lateral flexion to 20 degrees bilaterally, and 
zero rotation bilaterally.  Range of motion testing was noted 
to cause the veteran a great deal of pain.  X-rays of the 
veteran's cervical spine were normal.  

On VA neurological examination in March 1996, the examiner 
noted cervical flexion to approximately 30 degrees and 
extension of 30 degrees.  Rotation was to 30 degrees 
bilaterally and lateral extension was 30 degrees bilaterally.  
The impression was mechanical neck and back problems.  

In a May 1996 rating decision, the RO increased the 
evaluation for the veteran's cervical spine disability to 20 
percent, effective April 29, 1993, on the basis of moderate 
limitation of motion of the veteran's cervical spine.  

A VA orthopedic examination was conducted in September 1998.  
The veteran complained of neck pain and stiffness.  There was 
no radiating pain into the upper extremities.  The veteran 
stated that she had some numbness of her face, fingers and 
feet.  She denied receiving medical care for her cervical 
spine disability.  Cervical spine range of motion testing 
revealed flexion to 40 degrees, extension to 45 degrees, 
lateral flexion to 35 degrees bilaterally and rotation to 60 
degrees bilaterally.  Sensory examination of the upper 
extremities was normal.  The diagnosis was chronic cervical 
strain.  The examiner noted that there was no weakness on 
range of motion testing, nor was there pain or functional 
loss due to pain.  He opined that additional limits on 
functional ability were on a functional basis and not related 
to any objective impairment.  He noted that X-rays were 
normal.  

By a rating decision of May 1999, the RO reduced the rating 
for the veteran's cervical spine disability from 20 percent 
to 10 percent.

II.  Analysis

i.  Evaluation of Cervical Spine Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

According to the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved; 
when limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A slight degree of limitation of motion of the cervical spine 
warrants a 10 percent rating; a moderate degree of limited 
cervical motion warrants a 20 percent rating; and a severe 
limitation of cervical motion warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.

The Board notes that the provisions of 38 C.F.R. § 3.105(e) 
(2003) are not for application in the instant case, since the 
reduction in the evaluation assigned the veteran's cervical 
spine disability did not result in a reduction or 
discontinuance of compensation payments being made.  

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
38 C.F.R. § 3.344 regarding stabilization of disability 
ratings is for application, since the 20 percent evaluation 
had been in effect for a period in excess of five years, from 
April 1993 to September 1998.  See Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).  

According to 38 C.F.R. § 3.344(a), those examinations that 
are less complete than those on which payments were 
authorized or continued may not serve as a basis to reduce an 
evaluation.  The regulation further provides that ratings as 
a result of diseases subject to temporary or episodic 
improvement may not be reduced on any one examination, except 
in those instances where all the evidence of record warrants 
the conclusion that sustained improvement has been 
demonstrated, and that with a showing of material 
improvement, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  

The record reflects that on VA examination in September 1998, 
improved range of motion of the cervical spine was noted.  
The examiner also related that there was no evidence of 
weakness, pain or functional loss due to pain.  The RO 
determined, based on the report of this examination, that a 
reduction of the evaluation for the veteran's cervical spine 
disability was warranted.  However, the Board notes that 
there was no finding as to whether the improvement noted 
during the September 1998 VA examination was reasonably 
certain to continue under the ordinary conditions of the 
appellant's life.  In addition, the examiner did not address 
whether the veteran's daily activities might lead to flare-
ups that would cause additional functional impairment.  In 
addition, the other evidence of record at the time of the May 
1999 rating decision also fails to establish that the 
improvement was reasonably certain to continue under the 
ordinary conditions of life.  Consequently, restoration of 
the 20 percent evaluation for cervical spine disability is 
warranted from the effective date of the reduction.




ii.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence received since the RO's January 1987 rating 
decision includes VA outpatient treatment records, records of 
private psychiatric treatment and statements made by the 
veteran regarding the etiology of her psychiatric disability.  
The private psychiatric treatment records note that the 
veteran's diagnoses included recurrent, major depression and 
that the veteran's condition was manifested by the enduring 
circumstances of chronic physical illness and migraines.  The 
Board concludes that this is competent medical evidence 
suggesting an etiological relationship between the veteran's 
psychiatric disability and her service-connected 
disabilities, including migraine headaches, is new and 
material since it is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  Accordingly, reopening of the claim is in 
order.


ORDER

Restoration of a 20 percent rating for cervical spine 
disability is granted, effective the date of the reduction.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for 
psychiatric disability is granted.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The VCAA specifically gives retroactive effect to the 
elimination of the well-grounded claim requirement.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The 
veteran's claim of entitlement to service connection for 
right ankle disability has been denied as not well grounded.  
Because the elimination of this standard has been given 
retroactive effect, the issue must be remanded to the RO for 
consideration under the VCAA.

With regard to the veteran's claim of entitlement to service 
connection for psychiatric disability, in light of the 
Board's reopening of the claim, further development is 
indicated.  The veteran contends that her psychiatric 
disability is related to her service-connected migraines.  
Therefore, a VA examination to determine the nature and 
etiology of any currently present psychiatric disability is 
in order.

Finally, the Board notes that in April 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for low back disability.  The veteran 
subsequently appealed that determination.  The RO issued a 
statement of the case in May 1993.  In June 1993 the veteran 
submitted copies of service medical records pertaining to her 
second period of service.  The RO did not issue a 
supplemental statement of the case addressing that evidence.  

In light of these circumstances, this appeal is REMANDED to 
the RO for the following:

1.  The RO should send the appellant a 
letter regarding her claim of entitlement 
to service connection for right ankle 
disability that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should also write to the 
veteran and obtain from the veteran the 
names, addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA medical care providers who might 
possess additional evidence supportive of 
her claim of entitlement to service 
connection for psychiatric disability.

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of any currently present right 
ankle disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of her 
failure to appear for the examination 
without good cause.  A copy of the 
notification letter should be included in 
the claims folders in the event that the 
veteran fails to appear for the 
examination.  The claims folders must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  All currently present 
disability of the right ankle should be 
identified.  

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present right ankle disability is 
etiologically related to the veteran's 
military service.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

5.  The RO should also schedule the 
veteran for a VA examination by a 
psychiatrist to determine the nature, 
extent and etiology of any currently 
present acquired, psychiatric disorders.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of her failure to appear 
for the examination without good cause.  
A copy of the notification letter should 
be included in the claims folders in the 
event that the veteran fails to appear 
for the examination.  The claims folders  
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  

Any indicated testing should be 
conducted, and a complete history should 
be elicited.  All currently present 
psychiatric disorders should be 
identified.  

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion with respect to each 
currently present acquired psychiatric 
disorder as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by her service-
connected disabilities.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

6.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  The RO should issue a supplemental 
statement of the case regarding the issue 
of whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for low 
back disability.  The supplemental 
statement of the case should address the 
evidence received since the May 1993 
statement of the case.

8.  Then, the RO should readjudicate the 
remaining issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until she is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



